 
 
I 
111th CONGRESS
1st Session
H. R. 1383 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2009 
Mr. Cole introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To provide that, for purposes of certain Government facilities, the rate at which a Federal employee earns compensatory time for irregular or occasional overtime work shall be increased so as to permit greater parity with rates of overtime pay. 
 
 
1.Short titleThis Act may be cited as the Air Force Depot Workers Fairness Act. 
2.Increase in rate at which compensatory time accrues 
(a)In generalIn the case of Federal civilian employees described in subsection (b), section 5543 of title 5, United States Code, shall be applied as if such section had been amended— 
(1)in subsections (a)(1) and (b), by striking an equal amount of time and inserting one and one-half times the amount of time; and 
(2)in subsection (a)(2), by striking equal to the amount of time and inserting equal to one and one-half times the amount of time. 
(b)Employees describedThis Act applies in the case of Federal civilian employees serving at any of the following: 
(1)The United States Air Force Depot at Tinker ALC (OK). 
(2)The United States Air Force Depot at Ogden ALC (UT). 
(3)The United States Air Force Depot at Warner Robbins ALC (GA).  
3.Effective dateThis Act shall apply with respect to overtime work performed in any pay period beginning after the end of the 120-day period beginning on the date of the enactment of this Act. 
 
